Per Curiam.

It is very clear that as to the real estate of the testator, alienated after the date of the will, by the testator, the will could have no operation. As to the personal estate, the residuary clause gives the whole to the four sons, and this operates to pass the whole of the personal property, which the testator had at his decease, as well that acquired after the making of the will, by sale of real estate, as the rest. Then the only question is, as to the time at which the legacies were payable. The will in this respect is very obscure, and it is not easy to ascertain the intent of the testator. The testator appointed two of his sons executors, there being four. The clause in question is this : “ My will is, that my sons have one year to pay one half of the legacies, and the other half in two years after my decease and the decease of my wife.’’ By the term u sons ” here must be intended those sons who were appointed executors, because legacies are to be paid by them. The language is extremely ambiguous. The provision being for children and grandchildren, is to be construed most *434beneficially for them. Postponing payment is a restriction on the bounty intended. Taking it as it has been considered in the argument, that the term “ legacies ” extends to the whole of the personal property, then, according to the argument of the defendants, all provision in the personal property for the children and grandchildren, would be postponed to one and two years after the death of the widow ; which might be a remote period. On the whole, the Court are of opinion, that by the natural and legal construction of the terms of the will, the one half of these legacies was payable in one year from the probate, when the executors became possessed of the assets, and that this construction is most consistent with the general intent of the will. We are therefore of opinion, that one half of the legacy to the plaintiff’s wife was due when the demand was made, and to that part the plaintiffs are entitled.
Washburn now contended,
that the children of William Knowlton took the legacy jointly, and that a several action by one of them for her share, could not be sustained. 1 Chit. Pl. (1st edit.) 5, 10; Daniels v. Daniels, 7 Mass. R. 136; Stearns on Real Actions, 197; Co. Lit. 169 b; Ward v. Everard, 1 Salk. 390; 2 Dane’s Abr. 225; St. 1783, c. 52, § 3.
Merrick, contra,
relied on St. 1783, c. 24, § 17.
Another question has occurred, whether this action was rightly brought, which we have not considered.

Per Curiam.

The 8th section of St. 1783, c. 24, pro vides, that when any child, grandchild or other relation having a devise of personal or real estate, shall die before the testator, leaving lineal descendants, such descendants shall take the estate, real or personal, in the same way and manner such devisee would have done in case he bad survived the testator. By this it seems clear, that the lineal descendants take a joint interest in the legacy ; and in such case they must all join in an action for the recovery of it. But the plaintiffs rely on the 17th section, in which are the following provisions. “ And any executor, being a residuary legatee, may bring an action of account against his co-executor or executors of the estate of the testator in 'his or their hands, and may also sue for and recover his equal and proportionable part thereof; and >anv *435other residuary legatee shall have like remedy against the executors. And any person having a legacy given in any last will, may sue for and recover the same at the common law.” If the legacy in question had been given to Julia Parks, the case would have come within this clause ; hut she is not a legatee ; and the 17th section does not, like the 8th, embrace lineal descendants of a legatee. Nor do the plaintiffs come within the rule by which a statute provision is extended, by construction, to a case coming completely within the spirit but not within the letter of the statute. A legatee may die leaving numerous lineal descendants, and this would cause inconvenience, by requiring a multiplicity of suits ; it cannot, therefore, be considered as clearly within the intention of the legislature, to give to each descendant a several right of action.

Plaintiffs nonsuit.